Citation Nr: 1542997	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left knee chondromalacia patella and lateral tracking syndrome, prior to December 12, 2014, and to an initial evaluation in excess of 30 percent for left knee chondromalacia from that date.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had honorable active service from January 1980 to March 1988.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions, including a May 2007 rating decision issued by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), and later decisions issued by the Indianapolis, Indiana, RO.  Although the Veteran no longer resides in Indiana, the Indianapolis RO has apparently retained jurisdiction of the appeal.

In March 2011, the Board remanded two issues.  One issue, regarding right lower extremity disability, was resolved; no aspect of that appeal was returned for review.  In October 2014, the Board again remanded the claim for an initial rating in excess of 20 percent for a left knee disability.  During the pendency of the remand, the initial evaluation for left knee disability was increased to 30 percent, effective December 12, 2014.  The maximum schedular evaluation has not been granted in either stage of the initial rating.  Thus, the claim for increased initial evaluation remains on appeal, recharacterized as listed on the title page of this decision.
 
The Veteran testified before the undersigned in August 2010 at a Travel Board hearing conducted at the RO.  A transcript of that hearing is associated with the electronic file.

In August 2015, the Veteran submitted a new claim for service connection for hearing loss.  That claim is associated with the electronic record, which reflects that no action has been taken by the Agency of Original jurisdiction (AOJ).  The Board has no jurisdiction to address that claim.  

The Veteran's claims file is now wholly electronic.  There is no physical file.



FINDINGS OF FACT

1.  The medical evidence from July 2005 through March 2014 discloses that the Veteran's left knee disability symptoms, including pain, limitation of motion, and subjective giving way or locking of the knee, which fluctuated from one examination or evaluation to the next.

2.  At VA examination conducted in December 2014, the Veteran lacked 20 degrees of extension of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for left knee disability were not met prior to December 12, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5257-5261 (2015).
 
2.  The criteria for an initial disability rating in excess of 30 percent for left knee disability from December 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5257-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating knee disabilities

Diagnostic Codes (DCs) 5256 through 5262 provide criteria for rating knee disability.  38 C.F.R. § 4.71a.  Specifically, DC 5256 provides rating for various degrees of ankylosis (full extension, slight flexion, flexion between 10 and 20 degrees).  38 C.F.R. § 4.71a, DC 5256.  DC 5258 provides a maximum 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a.  The Board notes that no provider has assigned a diagnosis of ankylosis, dislocated semilunar cartilage, or removal of symptomatic semilunar cartilage.  MRI examination reports state that no dislocated semilunar cartilage has been identified, and VA examinations reflect that there is no ankylosis of the left knee.  Further discussion of application of these DCs is not necessary.

Under DC 5257, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment.  Words such as "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6. 

A 10 percent rating may be assigned for limitation of flexion of the leg limited to 45 degrees at the knee.  A 20 percent rating is warranted for limitation of knee to 30 degrees, and a 30 percent evaluation is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

A 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for limitation of extension of the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

Posttraumatic arthritis and degenerative arthritis are rated under DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  DCs 5003, 5010.  However, if limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating may be applied for each major joint affected by arthritis with noncompensable limitation of motion.  DC 5003. 

Disability of the musculoskeletal system is manifested by such findings as inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Facts and analysis

VA examination conducted in February 2007 reveals that the Veteran reported knee stiffness in the mornings and "frequent" giving out and locking up of the knees; the examiner did not provide objective evaluation of stiffness, stability, or instability of the left knee.  The Veteran described intermittent flare-ups of knee pain becoming as severe as "12/10."  He used braces when the knee pain increased in severity.  The examiner did not provide a specific description of the symptoms for each knee.  The Veteran's left knee flexion was to 80 degrees and extension was to 10 degrees.  The RO assigned a 20 percent evaluation under DC 5257, based on the Veteran's subjective complaints of "frequent" subluxation and giving way of the knees.  

Private treatment notes from SMFG dated in 2006 and 2007 reflect that the Veteran sought evaluation for bilateral knee pain.  The report of July 2007 MRI (magnetic resonance imaging) examination of the left knee discloses that all menisci and ligaments were intact, and there was mild subchondral sclerosis of the medial tibial plateau.  

The medical evidence from the February 2007 VA examination supports assignment of a 20 percent initial rating.  The Veteran's limitation of left knee flexion to 80 degrees is noncompensable under DC 5260.  The Veteran's limitation of extension to 10 degrees warrants a 10 percent evaluation under DC 5261.  The Veteran's subjective complaints of subluxation and giving away of the left knee, together with the objective findings of crepitus, warrants a 10 percent evaluation under DC 5257.  However, there was no objective evidence of subluxation, dislocations, or locking of the left patella, in VA or private records, prior to the February 2007 VA examination.  The Veteran continued to work in a job that required him to climb ladders.  He did not report any injury, disciplinary actions, or other objective evidence that he had manifested subluxation or locking of either knee.  

The facts available through February 2007 support the 20 percent initial rating under DC 5257 and 5260.  The Board does not disagree with the RO's characterization of assignment of the initial 20 percent rating under DC 5257, as there is no specific DC for evaluating chondromalacia and lateral tracking syndrome (the diagnosis assigned in service and at the February 2007 VA examination).  However, the fact that the Veteran continued to hold employment which required him to climb ladders is significant evidence that his left knee disability was not "severe" within the meaning of the Rating Schedule.

In November 2007, the Veteran reported that his knees "buckled" while he was at the top of stairs at his home, and he fell.  The Veteran has been granted service connection for both right knee disability and for right Achilles tendon rupture incurred in that fall.  The contemporaneous clinical records in November 2007 do not indicate whether the Veteran specified whether the right knee, left knee, or both knees buckled.  Because separate disability ratings for right knee disability and right Achilles tendon disability are already in effect, no symptom of right lower extremity disability can be used as a factual basis to support an initial evaluation in excess of 20 percent for left knee disability.  

An October 2007 injury, which resulted in a right Achilles' tendon rupture, is the only specific report of record that the Veteran experienced injury as a result of knee locking or buckling.  The Veteran's initial reports did not specify which knee buckled.  However, later reports reflect that the Veteran's right knee, not his left knee, gave way at the time of the October 2012 right Achilles's tendon injury.  See May 2008 VA examination; March 2008 statement from Veteran.  Therefore, the evidence relating to the October 2007 fall does not warrant an increased evaluation for left knee disability. 

The Veteran submitted a January 2008 statement from a supervisor.  The supervisor observed that the Veteran had difficulty going up and down stairs at work, and could not climb the ladders leading to the equipment quickly in urgent situations.  The supervisor did not report that any observed symptom or functional loss was specific to the left knee.  The Veteran sought evaluation for pain and a knot at the right knee in January 2008.  No evaluation of the left knee was conducted.

VA radiologic examination conducted in March 2008 disclosed mild enthesopathy at the left quadriceps tendon insertion on the patella.  Objective VA examination in May 2008 disclosed subjective tenderness, painful motion, and weakness in the left knee, with audible clicks or snaps, but no crepitus, grinding, or instability on the left.  Range of motion was not described for either knee; range of motion as to the ankles was measured.  May 2008 MRI disclosed generalized chondral thinning in the patellofemoral compartment, left knee.  

VA Vocational Rehabilitation and Employment (VR&E) services records dated in May 2008 reflect that the Veteran sought evaluation.  VR&E determined that his service-connected disabilities contributed to employment impairment.  The Veteran was found eligible for educational assistance.  In 2009, the Veteran began receiving VA educational benefits.  VR&E records reflect that the Veteran completed an Associate Degree in Applied Science in 2010 and completed a Bachelor's Degree in June 2011.  The VR&E records reflect that the Veteran secured full-time employment in April 2013; however, the VR&E records do not establish how much the Veteran was working while he pursued his degrees.  Employment Adjustment benefits to the Veteran were terminated in July 2013.  

The evidence from November 2007 through is May 2010, like the earlier evidence, is unfavorable to an initial evaluation in excess of 20 percent for left knee disability, since no objective left knee symptom or functional loss other than a "click" or "snap" was described, and no provider noted a compensable limitation of range of motion.  The evidence does not support a factual finding that symptoms and findings, when considered together, were "severe" within the meaning of the Rating Schedule.  Additionally, the fact that the Veteran continued to hold employment which required him to climb ladders is considered to be significant evidence that his left knee disability was not "severe" within the meaning of the Rating Schedule.

At a Travel Board hearing conducted in March 2010, the Veteran testified that his left knee would swell and was painful, making it difficult to go up and down a ladder, which was required in his work.  The Veteran's Travel Board testimony establishes that the Veteran had pain in his left knee, but does not establish the severity of the left knee functional loss.  

VA outpatient treatment records dated from May 2010 to September 2011 reveal that the Veteran's range of motion of the left knee was about 100 degrees in total, although the examiner did not specify the Veteran's actual range of extension or flexion.  The Veteran reported popping, cracking, and pain with going up/down ladders, among other symptoms.  He stated that he used a cane at work frequently and had to ask co-workers to do certain tasks for him when ladder-climbing was required.  The Veteran reported improvement in pain after physical therapy; the records of that physical therapy, apparently provided by a non-VA provider, are not of record.  See May 2010 and November 2010 VA Primary Care outpatient clinical records.  

These records are unfavorable to an initial evaluation in excess of 20 percent for left knee disability, since the records show that the Veteran was working and was completing a full-time schedule as a student toward an academic degree, had been awarded a 30 percent evaluation for right knee disability and a 20 percent evaluation for right ankle Achilles tendon disability (effective from May 2008).  

The report of VA examination conducted in June 2011 discloses that the Veteran reported giving way, instability, and dislocations of the knees averaging three times monthly.  The examiner did not provide a more specific description of the number of these incidents due to left knee disability.  The Veteran had left knee swelling, tenderness, and a limp on the left side.  He had an abnormal shoe wear pattern.  The examiner found no crepitus, clicks, snaps, or grinding on objective examination.  Range of motion was from 0 degrees of extension to 30 degrees of flexion, with no capacity for repetition of flexion of the left knee.  Repeat VA radiology examination was again interpreted as disclosing mild enthesopathy.  

The VA outpatient records in 2010 and 2011 do not reveal that the Veteran sought treatment for any injury to the left knee or any injury reported as due to left knee disability.  The Veteran's limitation of flexion of the left knee shown on the June 2011 VA examination, to 30 degrees, warrants a 20 percent rating based on limitation of flexion.  

The Board notes that the Veteran's left knee flexion was not similarly limited in any examination prior to the June 2011 VA examination, and, as set forth below, the Veteran's left knee flexion was to 130 degrees in March 2014 and 120 degrees in December 2014.  

Because the limitation of flexion shown at the 2011 VA examination differs so markedly from the limitations of range of motion shown in the other examinations and outpatient treatment records from 2005 to the present, the Board finds that this examination does not warrant an increased evaluation for left knee disability.  Moreover, since this severe limitation of left knee flexion was not identified at any subsequent VA examination or outpatient treatment visit, the Board is unable to define a distinct time period during which this severity of limitation of flexion was present, as would be required to support a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran continued to work full-time, as a "supervisor," according to the notation in the June 2011 VA examination; the VR&E records also reflect that the Veteran continued to carry a full-time academic schedule as well.  Thus, the evidence does not support a finding that left knee disability was increased in severity at the time of the June 2011 VA examination.

A March 2012 outpatient evaluation reveals that movement of the left patella, with crepitus, was observed on objective examination.  The examiner stated that there was limitation of flexion, but the provider did not specify the actual range of flexion.  

Private outpatient records from "C.L.W. at Lake Buena Vista" disclose that the Veteran was initially treated in 2011 for medical disorders other than knee pain.  In 2013 and 2014, the Veteran sought evaluation for complaints of knee pain.  A knee brace was ordered; the private records do not specify which knee the brace was to be used for.  The private treatment notes do not include objective findings of instability, subluxation, crepitus, or specific measurements of range of motion of the left knee.  

VA examination conducted in March 2014 disclosed a diagnosis of left knee chondromalacia.  The Veteran reported that an MRI conducted in 2012 through his employer disclosed bone-to-bone rubbing.  It does not appear that a 2012 private MRI is associated with the electronic records.  Objective examination disclosed left knee flexion to 140 degrees.  After three repetitions of flexion, left knee flexion decreased to 130 degrees.  Extension of the left knee was to 0 degrees, unchanged on repetitive motion.  The examiner found pain on movement, tenderness on palpation, and normal muscle strength.  There was no objective evidence of anterior, posterior, or medial-lateral instability, and no objective evidence of patellar subluxation or dislocations.  The Veteran used a cane regularly for assistance with ambulation.  VA outpatient treatment records from the Orlando VAMC disclose that the Veteran did not seek treatment for left knee pain outside routine examination.  

Because there was no instability on objective examination, normal extension, and near-normal flexion (130 degrees after repetitions of motion) in March 2014, the Board finds that this examination report is wholly unfavorable to an evaluation in excess of 20 percent for left knee disability.  

There are no private or VA treatment records of treatment of the left knee which reflect additional symptoms of left knee disability.  The Veteran's June 2014 VA outpatient treatment records reference that the Veteran receives routine private medical treatment, but the records obtained following the Veteran's December 2014 authorization for VA to obtain those private records disclose no specific evaluation of the Veteran's left knee; rather, those records reflect treatment of other medical disorders unrelated to the left knee.  The record reflects that the Veteran obtained full-time employment in early 2013 and there is no record that he lost time from that employment in 2013 or 2014 as a result of left knee disability.  

Thus, the preponderance of the evidence is against an initial evaluation in excess of 20 percent for left knee disability prior to the December 12, 2014, VA examination.  

On examination conducted in December 2014, the Veteran reported use of a pull-up soft brace for support for the left knee. The examiner found range of motion from 20 degrees of extension to 120 degrees of flexion in the left knee.  The examiner again found no objective evidence of instability.  The examiner explained that, although past radiologic examinations were interpreted as showing enthesopathy, MRI examination was a more sensitive test.  MRI disclosed a mild induration or hardening (sclerosis) of the medial tibial plateau, but no enthesopathy.  

The Veteran's limitation of extension to 20 degrees warrants a 30 percent schedular evaluation from the date of the December 12, 2012 VA examination.  However, there is no objective evidence which supports a factually ascertainable date prior to December 12, 2014, for that increase in the initial evaluation.  

The Veteran does not meet any other criterion which would warrant a separate, compensable evaluation for left knee disability.  At the December 2014 VA examination, the Veteran reported pain and swelling in the left knee, and reported that the left knee would "give out."  However, the examiner observed no evidence of pain on use of the left knee, and found no instability.  Therefore, consideration of functional loss other than limitation of extension does not warrant an evaluation in excess of 30 percent under DC 5261 or a separate compensable evaluation under any other criterion for evaluating knee disability.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant a higher initial; rating at either stage of this staged initial rating.  38 U.S.C.A. § 5107(b).  

Extraschedular consideration

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected left knee disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well-documented.  The evidence in this case establishes that the Veteran's service-connected disabilities, including his left knee disability, did contribute to interference with his employment, and for that reason, the Veteran was afforded vocational rehabilitation benefits.  There is no indication that the employment impairment caused by the left knee disability alone was greater than the percentage of compensation which has been awarded for left knee disability.  There is no indication that the Veteran had manifestations of left knee disability that are not encompassed by the rating schedule.  In particular, the Board notes that the Veteran's left knee disability did not prevent substantially gainfully employment or prevent the Veteran from completing an academic degree.  VA's VR&E Service determined that the Veteran's service-connected disabilities do not interfere with his current employment, and the Veteran has not expressed disagreement with or identified evidence contrary to that determination.  There is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service is not required at this time.  38 C.F.R. § 3.321; Bagwell v. Brown, 9 Vet. App. 337 (1996).

Moreover, the same facts establish that no further referral for consideration of the combined effect of the veteran's service-connected disabilities is required.  As noted, the Veteran continued hold gainful employment while completing the requirements for an academic degree despite his service-connected disabilities.  During the relevant period, the Veteran's combined rating for all service-connected disabilities varied from 40 percent to 70 percent (with the exception of a period of temporary total benefits).  The fact that the Veteran was able to obtain and hold gainful employment, while completing an academic degree, demonstrates that the Veteran is adequately compensated for the combined effect of the disabilities.  Further, no evidence has been provided indicative of any marked interference with other employment opportunities that may reasonably be expected for someone with an advanced education level college degree.  Referral for extraschedular evaluation based on combined disability is not required.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).

Duty to assist

Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim for service connection has been more than substantiated.  Further notice under 38 U.S.C.A. § 5103(a) is no longer required, since the purpose of such notice having been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The duty to notify the Veteran in this case has been met.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

During the pendency of this claim, the Veteran was afforded several VA examinations, including in 2008, 2011, and 2014.  The Veteran has submitted or identified private clinical records.  

As the Board directed in the October 2014 Remand, the Veteran was afforded an opportunity to identify non-VA providers who treated his left knee.  The Veteran identified one private provider, "C.L.W. at Lake Buena Vista," in his December 2014 response, and the identified records, discussed above, were associated with the claims file.  The Veteran was afforded VA examination, and additional VA clinical records and VR&E records were associated with the claims file.  VA has complied substantially with actions directed in the prior Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that a hearing officer who conducts a hearing must fulfill two duties, (1) a duty to fully explain the issues, and (2) a duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the discussion at the Veteran's August 2010 Board hearing.  The Veteran's testimony demonstrates that, although unrepresented, he understood what factors of disability and types of evidence would support his claim.  The undersigned Acting Veteran's Law Judge elicited testimony regarding the severity of the left knee disability.  Based on the Veteran's testimony, the Board Remanded the claim for further VA examination and factual development.  

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board may adjudicate the claim based on the current record.  It must be noted that the Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claim.

ORDER

The appeal for an initial evaluation in excess of 20 percent for left knee chondromalacia patella and lateral tracking syndrome, prior to December 12, 2014, is denied.

The appeal for an initial evaluation in excess of 30 percent for left knee chondromalacia since December 12, 2014, is denied.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


